Citation Nr: 1029628	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability to include pain, loss of strength, and loss 
of use of the left hand following carpal tunnel repair surgery in 
April 2005.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2009, the claim was remanded for further evidentiary 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The evidence does not show that the Veteran suffers from 
additional disability to include pain, loss of strength, and loss 
of use of left hand, as a result of the carpal tunnel repair 
surgery in April 2005.


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. § 
1151 for a left hand disability due to surgical treatment 
rendered at a VA facility, are not met.  38 U.S.C.A. §§ 1151 
(West 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in January2006 and March 2006, a 
rating decision in December 2006, and a statement of the case in 
January 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant' s receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the April 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination and medical opinion in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

Compensation under 38 U.S.C.A. § 1151

The Veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  Specifically, he 
alleges that he currently experiences pain, loss of strength, and 
loss of use of his left hand, as a result of carpal tunnel repair 
surgery performed at a the Montgomery VA Medical Center in April 
2005.

The Veteran's claim under 38 U.S.C.A. § 1151 involves a question 
of medical causation:  whether the Veteran's claimed additional 
left hand disability described as loss of use of the left hand, 
is due to treatment provided by VA, specifically the April 2005 
carpal tunnel repair surgery.  38 U.S.C.A. § 1151 (West 2002).

Compensation shall be awarded for a qualifying additional 
disability of a Veteran in the same manner as if such additional 
disability or death were service-connected.  A disability is a 
qualifying additional disability if the disability was not the 
result of the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
VA, either by a VA employee or in a VA facility.  In addition, 
the proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).
To determine whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, or 
program has stopped.  VA considers each involved body part or 
system separately.  38C.F.R. § 3.361(b)

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet certain 
causation requirements.  Actual causation is required.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
Veteran's failure to follow properly given medical instructions 
is not caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
Veteran's additional disability or death and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To determine whether there 
was informed consent, VA will consider whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements of § 
17.32 that are immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent may be express 
(orally or in writing) or implied under the circumstances 
specified in § 17.32(b), as in emergency situations.  Whether the 
proximate cause of a Veteran's additional disability was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32.  38 C.F.R. § 3.361(d) (2009).

A VA employee is an individual (i) who is appointed by VA in the 
civil service under title 38, United States Code, or title 5, 
United States Code, as an employee as defined in 5 U.S.C. § 2105; 
(ii) who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision by 
VA.  A VA facility is a facility over which the Secretary of 
Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e) 
(2009).

Certain activities are not hospital care, medical or surgical 
treatment, or examination furnished by a VA employee or in a VA 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a VA employee or 
in a VA facility within the meaning of 38 U.S.C. § 1151(a):  
(1) hospital care or medical services furnished under a contract 
made under 38 U.S.C. § 1703; (2) nursing home care furnished 
under 38 U.S.C. § 1720; (3) hospital care or medical services, 
including examination, provided under 38 U.S.C. § 8153 in a 
facility over which the Secretary does not have direct 
jurisdiction.  38 C.F.R. § 3.361(e) (2009).

VA clinical treatment notes show that in October 2003, the 
Veteran was seen for complaints of pain and numbness in the left 
upper extremity.  Reportedly, he had been recently informed that 
the pain was due to fusing of the cervical spine.  In 2004, the 
Veteran was issued bilateral wrist splints following 
electromyogram and nerve conduction velocity studies.  In 
September 2004, a VA clinician noted that the Veteran had chronic 
cervical spine pain radiating to left upper extremity, along with 
bilateral carpal tunnel syndrome.  It was also noted that he had 
been advised to undergo surgery in January 2004.  In March 2005, 
the Veteran presented complaints of left hand numbness and agreed 
to under carpal tunnel surgery.  

In April 2005, after providing informed consent, the Veteran 
underwent carpal tunnel surgery of the left hand.  VA outpatient 
treatment records show that the Veteran repeatedly complained of 
numbness, swelling, weakness, and pain in left hand after 
undergoing surgery in April 2005.  In March 2006 the Veteran was 
seen for neck radiculopathy, including complaints of left hand 
numbness and weakness.  It was noted that a January 2006 MRI of 
the cervical spine revealed severe spinal stenosis.  In October 
2006, the Veteran underwent anterior cervical discectomy and 
fusion.  A February 2007 neurosurgery clinical note shows that 
paresthesias, hand interossei atrophy involving the thenar and 
hypothenar imminence, and impaired hand interossei and grip 
strength were noted in the Veteran's left hand.  Further, nerve 
conduction studies performed on the median and ulnar nerves in 
March 2007 revealed that the left median nerve had slightly 
decreased amplitudes.  Subsequent VA records reflect complaints 
of, and treatment for bilateral upper extremity pain and numbness 
radiating from the cervical spine.  The Veteran also complained 
of loss of use of the left hand, pain, weakness and numbness due 
to the April 2005 left hand carpal tunnel release.  In January 
2009, the Veteran had a cerebrovascular accident (CVA).  Symptoms 
noted at the time included slurred speech, left arm weakness, and 
headaches.  

On VA examination in September 2009, the Veteran complained of 
pain and numbness in the left hand and forearm.  The examiner 
determined that complaints of left hand swelling and left 
shoulder pain were associated with cervical stenosis and to a 
history of CVA.  The examiner noted a medical history of carpal 
tunnel surgery of the left hand in April 2005.  Pre-operative 
reports were not found for a comparison.  The examiner indicated 
that a post-operative EMG study revealed cervical radiculopathy 
with no evidence of carpal tunnel syndrome on NCV studies.  
Thereafter, the Veteran underwent anterior cervical discectomy 
and fusion.  Following an examination of the Veteran, including 
EMG/NCV studies, the examiner found no evidence of carpal tunnel 
on the left side.  Additionally, there was no evidence of 
wallarian degeneration to suggest nerve injury.  The examiner 
indicated that the Veteran had a history of cervical stenosis 
with myelopathy examination and MRI status post-cervical fusion, 
which accounted for the Veteran's sensory problems and residual 
weakness of the left upper extremity.  The examiner concluded 
that it was less likely than not that the Veteran had a 
disability of the left upper extremity and hand due to the carpal 
tunnel repair surgery in April 2005, rather the Veteran' 
symptomatology, residual weakness and sensory complaints, were 
most likely due to cervical stenosis myelopathy.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2009).

Competent medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009).

Initially, the Board must assess the competence of the Veteran to 
assert that an left hand disability was caused by VA's actions, 
and his credibility.  A Veteran is competent to testify to 
factual matters of which he had first-hand knowledge.  Lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 
3.159(a)(2) (2009).

The Veteran is competent to report that he experienced left hand 
pain, loss of strength, and loss of use of left hand following 
carpal tunnel repair surgery in April 2005.  Layno v. Brown, 
6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration does 
not, by itself render lay evidence incredible.  Buchanan v. 
Nicholson, 451 F.3d 133 (Fed. Cir. 2006).

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent to establish the presence of observable symptomatology 
and may provide sufficient support for a claim of service 
connection.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. 
Brown, 8 Vet. App. 398 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Competent Medical evidence is not required when the determinative 
issue in a claim for benefits involves either medical etiology or 
a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009), Instead, under 38 U.S.C.A. § 1154(a) lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  The case at hand involves a 
complex medical assessment.  In fact, the Board remanded this 
case for the very purpose of having a medical professional 
provide medical expertise.  

The VA examiner's opinion is both competent and credible.  The 
Board attaches significant probative value to that opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA 
examiner's opinion was based on review of the Veteran's claims 
file, to include the operative reports and pre-and post-treatment 
records and examination of the Veteran.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The VA examiner fully explained why The 
Veteran's left hand symptomatology was not caused by the April 
2005 left hand carpal tunnel repair surgery.  

Further, a review of the evidence shows that there is no 
competent medical opinion of record that supports a finding that 
the Veteran's claimed left hand disability, characterized by 
weakness, pain, swelling, tingling, and overall loss of use of 
the left hand, is at least as likely as not due to the April 2005 
surgical procedure.   

The only competent medical evidence that specifically addresses 
the questions at hand, whether the Veteran has an additional left 
hand disability as the result of the VA April 2005 left hand 
carpal tunnel repair surgery, weighs against the Veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151.

In September 2009 a VA physician concluded, following an 
examination of the Veteran, that it was less likely than not that 
the Veteran had a disability of the left upper extremity and hand 
due to the April 2005 carpal tunnel surgery.  The examiner noted 
that EMG/NCV studies conducted at the time of the examination and 
post-operatively, failed to show left hand carpal tunnel 
syndrome.  Moreover, there was no evidence of wallarian 
degeneration to suggest nerve injury.  The examiner noted that 
while pre-operatively the Veteran was shown to have carpal tunnel 
syndrome bilaterally.  The examiner noted that a post-operative 
EMG study revealed cervical radiculopathy with no evidence of 
carpal tunnel syndrome on NVC studies.  The examiner also found 
that the Veteran had a history of CVA affecting the left upper 
extremity.  According, the examiner opined that the Veteran' 
symptomatology, residual weakness and sensory complaints, were 
most likely due to cervical stenosis myelopathy.  

That VA opinion is consistent with the medical evidence that 
recorded complaints of left hand swelling and left shoulder pain 
associated with cervical stenosis prior to the left hand carpal 
tunnel repair surgery and continued after April 2005, although 
the Veteran's left hand carpal tunnel had apparently resolved.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(d) (2009).

The Veteran has not submitted a favorable medical opinion in 
support of his claim.  As the analysis above reflects, VA 
fulfilled its duty to assist the Veteran by obtaining a medical 
opinion on the question of etiology of the claimed additional 
left hand disability.  The only competent medical opinion of 
record that addresses the causal question weighs against the 
contended causal relationship, and there is no competent evidence 
that contradicts the opinion of the VA medical examiner.

As the preponderance of the evidence is against the Veteran's 
claim, the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant allowance of the 
claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability to include pain, loss of strength, and loss 
of use of left hand following carpal tunnel repair surgery in 
April 2005, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


